Title: From George Washington to James McHenry, 18 February 1783
From: Washington, George
To: McHenry, James


                        
                            Dr Sir
                             feby 18. 1783
                        
                        Immediately on the Rect of your Letter to me of the 2nd of the Month I orderd an inquirey to be made after
                            the Negro—and have reced the inclosed Letter from Colonel Vose in answer.
                        Had the Negro been in Camp I should have been happy in restoring him to Mrs Dulany—as well on account of her
                            own Merit as the pleasure it would have afforded you, to have obliged a Lady who has so clever a Daughter. with great
                            Regard I am &c.
                    